J-A10024-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TROY BROCKINGTON-WINCHESTER                :
                                               :
                       Appellant               :   No. 1633 EDA 2020

         Appeal from the Judgment of Sentence Entered June 15, 2020
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0002546-2016


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                             FILED FEBRUARY 23, 2022

        Appellant, Troy Brockington-Winchester, appeals from the judgment of

sentence entered on June 15, 2020, in the Criminal Division of the Court of

Common Pleas of Delaware County following his bench trial conviction for

criminal attempt to commit involuntary servitude.1 We affirm.

        This Court’s prior, published decision summarized the relevant

background facts as follows.

        The charges [in this case] stem from an incident which occurred
        on January 29, 2016, when [Appellant] contacted the victim ... via
        a website entitled www.backpage.com. The victim offered herself
        for sexual services through an advertisement on this website.
        [Appellant] contacted the victim through text messages to set up
        an appointment.      When [Appellant] arrived at the victim's
        apartment, he was let inside. The victim was wearing a robe when

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 901(a) and 3012(b)(5).
J-A10024-21


       she answered the door.          Then according to [the victim's]
       testimony: “I went to take my robe off and I turned around, he
       had the gun out, pointed to my face.” She testified that [Appellee]
       threatened her with a weapon, zip-tied her, and took $ 2,700[.00]
       from her. The victim alleged that [Appellant] told her she could
       have her money back “if I worked for him.” [Appellant] left, telling
       the victim he would return by 11:30 p.m. the same evening. The
       victim freed herself and called police. When [Appellee] returned
       as promised, he was promptly arrested. Upon [Appellant’s]
       arrest, zip ties were found in his car matching those allegedly used
       to restrain the victim.

       [Appellant] testified on his own behalf during [his first] trial. He
       testified that he and the victim had a prior relationship. He
       asserted that his communications with her after finding her on the
       website were an effort to confirm his own suspicion that the victim
       was prostituting herself. He testified that he called her a “whore,”
       which angered her. He denied binding the victim's hands, robbing
       her, or telling her he would “pimp” her out. [Appellant] testified
       that the zip ties in his car were related to his construction work.
       [Appellant] worked rehabbing houses and used zip ties to secure
       pipes and electrical wires. According to [Appellant's] testimony,
       he never took the victim's money and the police did not find her
       money on his person or in his car. [Appellant] contends that the
       victim's motive was revenge for his revealing her profession.

       On May 25, 2016, the Commonwealth[, based upon the foregoing
       facts,] filed a criminal information, charging [Appellant] with
       robbery, theft by unlawful taking or disposition, terroristic threats,
       trafficking in individuals [(trafficking)], and attempted involuntary
       servitude.[2] Following trial, the jury found [Appellant] not guilty
       of robbery, theft by unlawful taking, and terroristic threats. The
       jury could not reach a verdict [and deadlocked] on [trafficking]
       and attempted involuntary servitude. [Accordingly, the court
       declared a mistrial as to the latter offenses.]

       On June 5, 2017, [Appellant] filed a motion for dismissal,
       asserting that the Commonwealth intended to retry him on the
       charges of [trafficking] and attempted involuntary servitude.
       [Appellant] argued that the trial court should apply the doctrine
____________________________________________


218 Pa.C.S.A. §§ 3701(a)(1)(ii), 3921(a), 2706(a)(1), 3011(a), and 901(a)
and 3012(b)(5), respectively.

                                           -2-
J-A10024-21


       of collateral estoppel and dismiss the [deadlocked] charges. The
       trial court conducted a hearing on June 26, 2017. On August 14,
       2017, the court issued findings of fact, conclusions of law, and an
       order granting Appellee's dismissal motion.

Commonwealth v. Brockington-Winchester, 205 A.3d 1279, 1281-1282

(Pa. Super. 2019) (internal and record citations omitted).

       The Commonwealth appealed the order dismissing the charges of

trafficking and attempted involuntary servitude.             On appeal, this Court

reversed the dismissal order and remanded both charges for further

proceedings. Relevant herein, our prior decision concluded that, because the

Commonwealth charged Appellant with attempted involuntary servitude, the

Commonwealth did not need to prove that Appellant took or retained the

victim's   personal     property     as   a    means   of   coercion;   instead,   the

Commonwealth needed only to prove that Appellant, with the intent to commit

involuntary servitude, took a substantial step toward the commission of that

offense. Brockington-Winchester, 205 A.3d at 1285, citing 18 Pa.C.S.A.

§ 901(a).3 We also said that Appellant’s prior acquittals on the charges of theft

____________________________________________


3  The information charged Appellant with criminal attempt to commit
involuntary servitude, in violation of 18 Pa.C.S.A. § 901(a) and 18 Pa.C.S.A.
§ 3012(a) and (b)(5). In relevant part, those offenses are defined as follows:

                          § 3012. Involuntary servitude

(a) Offense defined.—A person commits a felony of the first degree if the
person knowingly, through any of the means described in subsection (b),
subjects an individual to labor servitude or sexual servitude, except where the
conduct is permissible under Federal or State law other than this chapter.
(Footnote Continued Next Page)


                                           -3-
J-A10024-21


and robbery did not preclude a conviction for attempted involuntary servitude

based    upon    other    acts   that    constituted   a   substantial   step.   See

Brockington-Winchester, 205 A.3d at 1286 (doctrine of collateral estoppel

did not bar Commonwealth’s pursuit of retrial on charges of trafficking and

attempted involuntary servitude since Superior Court could not definitively

interpret Appellant’s acquittals for robbery, theft, and terroristic threats as

resolving issues in his favor with respect to charges on which the jury

deadlocked).

        On remand, the trial court convened a bench trial that commenced on

December 4, 2019. Thereafter, on December 6, 2019, the court acquitted

Appellant of trafficking but found him guilty of attempted involuntary

servitude. On June 15, 2020, the court sentenced Appellant to serve 40 to




____________________________________________




(b) Means of subjecting an individual to involuntary servitude.—A person may
subject an individual to involuntary servitude through any of the following
means:

                                          ***

         (5) Taking or retaining the individual's personal property or real
         property as a means of coercion.

18 Pa.C.S.A. § 3012(a), (b)(5). “A person commits an attempt when, with
intent to commit a specific crime, he does any act which constitutes a
substantial step toward the commission of that crime.” 18 Pa.C.S.A. § 901(a).

                                           -4-
J-A10024-21


100 months’ incarceration, followed by seven years’ consecutive probation.4

On June 24, 2020, Appellant filed a post-sentence motion, claiming that his

prior acquittals on charges of robbery, theft, and terroristic threats precluded

his conviction for attempted involuntary servitude. Following a hearing, the

trial court denied Appellant’s motion on August 19, 2020.              This appeal

followed.5

        Appellant’s brief raises the following questions for our review:

        [Did Appellant’s prior acquittal on charges of robbery, theft, and
        terroristic threats preclude the trial court from considering the
        victim’s testimony in finding sufficient evidence to convict
        Appellant of the offense of attempted involuntary servitude at a
        subsequent trial?]

        [Without the victim’s testimony, was the trial court’s guilty verdict
        on the offense of attempted involuntary servitude contrary to the
        weight of the evidence?]

Appellant’s Brief at 4.

        In his opening claim, Appellant asserts that his prior verdicts of acquittal

on charges of robbery, theft, and terroristic threats necessarily entail implicit

factual findings which are entitled to preclusive effect. Appellant explains that

these preclusive effects, which he refers to as “evidentiary preclusion,” barred

the trial court from relying on testimony that the jury at his first trial



____________________________________________


4Due to the nature of his conviction, Appellant was also compelled to register
as a lifetime registrant under the Sexual Offenders Registration and
Notification Act (SORNA), 42 Pa.C.S.A. §§ 9799.10-9799.42.

5   Appellant and the trial court have complied with Pa.R.A.P. 1925.

                                           -5-
J-A10024-21


necessarily rejected. See Appellant’s Brief at 16. Applying this concept of

evidentiary preclusion in the present case, Appellant argues that his acquittal

on charges of robbery, theft, and terroristic threats following his first trial

served as a definitive factual rejection by the jury of every aspect of the

victim’s story. See id. Since the trial court could not rely on any aspect of

the victim’s testimony, and since no other evidence supported Appellant’s

conviction for attempted involuntary servitude, Appellant reasons that the

evidence against him was legally insufficient, and that he must be discharged,

since no evidence introduced at his second trial - other than that rejected by

the jury at his first trial - supported his convictions.

        Appellant advances a second, alternate claim challenging the weight of

the evidence. Here, Appellant again maintains that nothing supports his guilty

verdict on the charge of attempted involuntary servitude, assuming that the

precluded evidence is set aside. As such, Appellant claims he is entitled to

remand for a new trial. We address Appellant’s claims in the order he presents

them.

        We begin our analysis with Appellant’s sufficiency challenge, which we

assess under the following principles.

        Whether the evidence was sufficient to sustain the charge
        presents a question of law. Our standard of review is de novo,
        and our scope of review is plenary. In conducting our inquiry, we
        examine whether the evidence at trial, and all reasonable
        inferences derived therefrom, when viewed in the light most
        favorable to the Commonwealth as verdict-winner, is sufficient to
        establish all elements of the offense beyond a reasonable doubt.
        We may not weigh the evidence or substitute our judgment for

                                       -6-
J-A10024-21


      that of the factfinder. Additionally, the evidence at trial need not
      preclude every possibility of innocence, and the factfinder is free
      to resolve any doubts regarding a defendant's guilt unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. When evaluating the credibility and weight of the
      evidence, the factfinder is free to believe all, part or none of the
      evidence.     For purposes of our review under these
      principles, we must review the entire record and consider
      all of the evidence introduced.

Commonwealth v. Rojas-Rolan, 256 A.3d 432, 436 (Pa. Super. 2021)

(emphasis added) (internal citations and quotation marks omitted).

      Although Appellant frames his opening claim as a sufficiency challenge,

he devotes considerable (if not exclusive) attention to an analysis which

asserts that the trial court erred in relying on the testimony of the victim,

given the prior verdicts of acquittal on the charges of robbery, theft, and

terroristic threats.    Thus, Appellant’s sufficiency challenge rests almost

entirely on his contention that the victim’s testimony could not be considered

at the second trial because it was previously rejected in total by the jury at

Appellant’s first trial. Appellant’s theory on appeal, then, is that the record

lacks sufficient evidence to support his conviction for attempted involuntary

servitude once all improperly admitted evidence is removed.

      This is not a permissible line of attack in raising and litigating a

sufficiency challenge under Pennsylvania law.      Rather, under Pennsylvania

law, it is well settled that, in conducting a sufficiency analysis, “[this Court]

consider[s] all of the evidence actually admitted at trial and [will] not review

a diminished record.”     Commonwealth v. Koch, 38 A.3d 996, 1001 (Pa.

                                      -7-
J-A10024-21


Super. 2011) (emphasis added); see also Commonwealth v. Smith, 568

A.2d 600, 603 (Pa. 1989); Commonwealth v. Dale, 836 A.2d 150 (Pa.

Super. 2003).

       To establish that Appellant committed attempted involuntary servitude,

the Commonwealth needed to prove, beyond a reasonable doubt, that

Appellant, with the intent to commit involuntary servitude, took a substantial

step toward the commission of that offense.        See 18 Pa.C.S.A. § 901(a)

(attempt); see also 18 Pa.C.S.A. § 3012(a) and (b)(5) (involuntary servitude

by taking or retaining real or personal property as a means of coercion). Thus,

within the context of his sufficiency challenge, it was Appellant’s task to come

forward with a claim explaining how or why the evidence in the undiminished

trial record was insufficient to show that Appellant acted with the requisite

intent or took a substantial step toward the commission of attempted

involuntary servitude.6      Since Appellant has not come forward with such a

claim, we cannot undertake a sufficiency analysis and Appellant is not entitled

to relief based on evidentiary insufficiency.


____________________________________________


6 Appellant does not argue there was insufficient evidence to establish, beyond
a reasonable doubt, that he – with the intent to commit involuntary
servitude – took a substantial step toward the commission of that offense.
Instead, giving preclusive effects to the jury’s verdicts of acquittal, Appellant
argues there is no proof that (and the trial court erred in considering evidence
which suggested that): 1) he took the victim’s property; 2) he pointed a gun
at the victim and threatened to shoot her; 3) he robbed the victim; 4) he
restrained the victim with zip ties to perpetrate a theft; and, 5) the victim’s
testimony was sufficient to show he committed these acts. See Appellant’s
Brief at 26.

                                           -8-
J-A10024-21


       Within the confines of a principle that bars reassessment of finally

resolved matters,7 we briefly address Appellant’s claim that the trial court’s

____________________________________________


7 Appellant is correct that the doctrine of issue preclusion invites Pennsylvania
courts to assess prior proceedings to ascertain the preclusive sweep of an
initial fact-finder’s verdict which is favorable to the defense. See Appellant’s
Brief at 20, citing Commonwealth v. Hude, 425 A.2d 313, 321 (Pa. 1980).
But while the doctrine bars redetermination of issues of law, evidentiary fact,
and ultimate facts that were necessarily decided between the parties at a prior
trial, and which have become the subject of a final judgment, the doctrine
does not automatically bar subsequent prosecution and, more importantly, is
not understood as a bar to any particular form or type of evidence, including
the testimony of a victim or witness, the Commonwealth may later introduce
to establish an unresolved issue. See id. at 322 (“[Issue preclusion] seeks to
prevent the re-litigation of a finally litigated issue in a subsequent proceeding
between the same parties whether the same or different evidence is to be
introduced.”). Application of the doctrine of issue preclusion thus turns upon
whether a second proceeding will involve re-litigation of a conclusively
determined issue; it does not apply simply because the Commonwealth seeks
to reintroduce previously proffered evidence to prove unresolved matters.

It is undisputed that the credibility of the victim’s testimony was litigated by
the parties and considered by the jury at Appellant’s original trial. It is also
undisputed that the credibility of the victim, for the limited purpose of
establishing Appellant’s criminal responsibility for robbery, theft, and
terroristic threats, was necessarily and conclusively decided against the
Commonwealth at the first trial, as evidenced by the jury’s verdicts of acquittal
on those offenses. Nevertheless, it is equally clear that, with regard to
Appellant’s criminal responsibility for attempted involuntary servitude (a
separate offense with different material elements than the offenses of
acquittal), the persuasive value of the victim’s testimony remained unresolved
at the conclusion of Appellant’s first trial, as shown by the jury’s deadlocked
verdict on that offense. As to that charge, even a practical, rational, and
realistic assessment of the original trial would show that re-litigation of a
finally determined issue could not (and did not) occur at Appellant’s second
trial. Moreover, Appellant has not addressed the effect of the jury’s impasse
on our present inquiry, and he has not directed our attention to any authority
that forecloses reintroduction by the Commonwealth of previously proffered
evidence to prove matters left unresolved at the conclusion of earlier
proceedings. As such, the doctrine of issue preclusion did not form an obstacle
(Footnote Continued Next Page)


                                           -9-
J-A10024-21


reliance on evidence allegedly subject to preclusion produced a conviction that

“violate[ed] the Double Jeopardy Clause of the Fifth Amendment to the

Constitution of the United States, the Double Jeopardy Clause of Article I,

Section 10 of the Constitution of Pennsylvania, and the double jeopardy

provisions [of] 18 Pa.C.S.A. § 110(2) as espoused in Commonwealth v.

Hude, 425 A.2d 313, 321 (Pa. 1980).” Appellant’s Brief at 17. This claim

emphasizes what the trial court could not consider, under a theory Appellant

dubs as “evidentiary preclusion,” which he describes as a distinct component

of the doctrine of issue preclusion. See Appellant’s Brief at 16.

       Issue preclusion is a judicial doctrine that “seeks to prevent the

re-litigation of a finally litigated issue in a subsequent proceeding between the

same parties.” Hude, 425 A.2d at 322. “Retrial after a hung jury normally

does not violate the Double Jeopardy Clause.” Brockington-Winchester,

205 A.3d at 1283, quoting Commonwealth v. Jones, 166 A.3d 349, 352

(Pa. Super. 2017).       Moreover, as we reiterated in the prior appeal of this

matter,

       [t]he doctrine of collateral estoppel is a part of the Fifth
       Amendment's guarantee against double jeopardy, which was
       made applicable to the states through the Fourteenth
       Amendment. The phrase “collateral estoppel,” also known as
       “issue preclusion,” simply means that when an issue of law,
       evidentiary fact, or ultimate fact has been determined by a valid
       and final judgment, that issue cannot be litigated again between
       the same parties in any future lawsuit. Collateral estoppel does
____________________________________________


to the reintroduction of the victim’s testimony to establish Appellant’s criminal
responsibility for attempted involuntary servitude.

                                          - 10 -
J-A10024-21


     not automatically bar a subsequent prosecution, but rather, it bars
     redetermination in a second prosecution of those issues
     necessarily determined between the parties in a first proceeding
     that has become a final judgment.

     Traditionally, Pennsylvania courts have applied the collateral
     estoppel doctrine only if the following threshold requirements are
     met: 1) the issues in the two actions are sufficiently similar and
     sufficiently material to justify invoking the doctrine; 2) the issue
     was actually litigated in the first action; and 3) a final judgment
     on the specific issue in question was issued in the first action. An
     issue is actually litigated when it is properly raised, submitted for
     determination, and then actually determined.            For collateral
     estoppel purposes, a final judgment includes any prior
     adjudication of an issue in another action that is sufficiently firm
     to be accorded conclusive effect. [Commonwealth v. Holder,
     805 A.2d 499, 502-503 (Pa. 2002) (plurality) (citations,
     emphasis, and footnotes omitted)].

     In [Commonwealth v. States, 938 A.2d 1016 (Pa. 2007)], the
     Pennsylvania Supreme Court set forth additional considerations
     for application of the collateral estoppel doctrine:

       In the criminal law arena, the difficulty in applying collateral
       estoppel typically lies in deciding whether or to what extent
       an acquittal can be interpreted in a manner that affects future
       proceedings, that is, whether it reflects a definitive finding
       respecting a material element of the prosecution's
       subsequent case. We ask whether the fact-finder, in
       rendering an acquittal in a prior proceeding, could have
       grounded its verdict upon an issue other than that which the
       defendant seeks to foreclose from consideration. If the
       verdict must have been based on resolution of an issue in a
       manner favorable to the defendant with respect to a
       remaining charge, the Commonwealth is precluded from
       attempting to relitigate that issue in an effort to resolve it in
       a contrary way. See Commonwealth v. Zimmerman, [445
       A.2d 92, 96 (Pa. 1981)] (acquittal on simple assault
       precluded retrial on hung murder charges because simple
       assault was a constituent element of all grades of homicide
       in the case); Commonwealth v. Wallace, [602 A.2d 345,
       349–350 (Pa. Super. 1992)] (Commonwealth's concession
       that the jury's acquittal meant appellant did not possess a
       gun collaterally estopped Commonwealth from any

                                    - 11 -
J-A10024-21


         subsequent prosecution based on appellant's possession of a
         gun); Commonwealth v. Klinger, [398 A.2d 1036, 1041
         (Pa. Super. 1979)] (appellant's acquittal on murder
         precluded the Commonwealth from bringing a subsequent
         perjury prosecution based on appellant's trial testimony that
         he did not kill the victim) .... Conversely, where an acquittal
         cannot be definitively interpreted as resolving an issue in
         favor of the defendant with respect to a remaining charge,
         the Commonwealth is free to commence with trial as it
         wishes. [See Commonwealth v. Buffington, 828 A.2d
         1024, 1033 (Pa. 2003)] (acquittal of rape and IDSI did not
         establish that Commonwealth failed to prove an essential
         element of sexual assault); [Commonwealth v. Smith, 540
         A.2d 246, 253–254 (Pa. 1988)] (acquittal of gun possession
         charge did not collaterally estop Commonwealth from
         proceeding on charges of murder and possession of an
         instrument of crime, as acquittal could have been based on
         any number of reasons); [Commonwealth v. Harris, 582
         A.2d 1319, 1323 (Pa. Super. 1990)] (robbery acquittal did
         not preclude retrial on hung charge of aggravated assault)[.]

Brockington-Winchester, 205 A.3d at 1283 (some citations and quotation

marks omitted), quoting States, 938 A.2d at 1021-1022.

       Appellant claims that the credibility of the victim’s testimony at his first

trial was the only reasonable basis for the jury’s verdict and that issue was

necessarily decided in his favor, as shown by the acquittals for robbery, theft,

and terroristic threats. Because the jury rejected the victim’s testimony in

toto, Appellant reasons, “the trial court could not, at retrial, accept a story

the jury rejected.” Appellant’s Brief at 28. Appellant thus claims he is entitled

to relief.

       This position is unavailing. Appellant overlooks that, while a unanimous

jury acquitted him on charges of robbery, theft, and terroristic threats

(thereby negating the use of force, threats of force, and the actual taking of

                                      - 12 -
J-A10024-21


the victim’s property), none of those findings must be interpreted as a final,

defense-favorable determination on the material elements of attempted

involuntary servitude, since that offense does not require the use of force, the

issuance of threats, or an actual taking of movable property. Put differently,

a second fact-finder could find that, based upon the evidence offered by the

Commonwealth (including the victim’s testimony), some other act committed

by Appellant, with the requisite intent, constituted a substantial step toward

attempted involuntary servitude, just as several jurors did at Appellant’s first

trial.   Since the jury at Appellant’s first trial, in rendering its verdicts of

acquittal on the charges of robbery, theft, and terroristic threats, could have

grounded its determinations on issues other than the material elements of

attempted involuntary servitude,8 Appellant’s prior acquittals were not entitled

to preclusive effect, evidentiary or otherwise, at his second trial.

         Appellant advances his weight of the evidence challenge on the same

evidentiary exclusion theory explained above.         As we have rejected this

contention, we conclude that Appellant is not entitled to a new trial.

         Judgment of sentence affirmed.




____________________________________________


8 In fact, this explanation of the verdict at Appellant’s initial trial is suggested
strongly by the jury’s deadlock on attempted involuntary servitude.

                                          - 13 -
J-A10024-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/23/2022




                          - 14 -